TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 22, 2017



                                      NO. 03-15-00339-CV


                                      Ben Melton, Appellant

                                                 v.

                 CU Members Mortgage, a division of Colonial Savings, F.A.;
                         and First Western Title Co., Appellees




     APPEAL FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND BOURLAND
       REVERSED AND REMANDED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the orders of July 14, 2014, and March 2, 2015, made final on March 12,

2015. Having reviewed the record and the parties’ arguments, the Court holds that there was

reversible error in the court’s judgment. Therefore, the Court reverses the trial court’s judgment

and remands the case to the trial court for further proceedings. Appellees shall pay all costs

relating to this appeal, both in this Court and the court below.